FILE COPY




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                            March 8, 2021

                                        No. 04-20-00478-CV

                                    CITY OF SAN ANTONIO,
                                           Appellant

                                                  v.

 Albert DAVILA, Individually; Madeline Davila, Individually; and Albert Davila as Trustee of
                the Albert Peña Davila and Madeline Davila Living Trust,
                                        Appellees

                     From the 225th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019CI03387
                              Honorable Aaron Haas, Judge Presiding


                                           ORDER

         On February 4, 2021, we struck Appellees’ brief for failing to comply with requirements
of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1. We ordered Appellee to
file an amended brief that fully complied with the applicable rules. See id.
        Appellee timely filed an amended brief, but it fails to fully comply with the applicable
rules and this court’s order. For example, the brief did not include Rule-compliant versions of
the following:
             Statement of Facts (that complies with the Rules),
             Argument (that complies with the Rules), or
             Prayer (that complies with the Rules).
See id.
         In the court’s order from February 4, 2021, we noted that the brief lacked appropriate
citations to authorities and to the record. Contra Tex. R. App. P. 38.1(g), (i). Specifically, we
noted that there were no citations to the record in Appellees’ brief, and on pages 9 through 16,
Appellees made numerous legal assertions without appropriate citations to legal authorities.
 Contra id. R. 38.1(g), (i). We also noted that the prayer failed to clearly state the nature of the
relief sought. Contra Tex. R. App. P. 38.1(j).
                                                                                       FILE COPY

        In the amended brief, Appellee added some citations to the clerk’s record, including three
different citations to the same document, as well as some duplicate legal citations. There were no
other changes to the brief. We conclude that the amended brief did not comply with the court’s
order to correct all violations listed.
       Nevertheless, despite the amended brief’s defects, we are not ordering Appellee to file a
second amended brief. However, the submission panel may determine that Appellee has waived
one or more issues due to inadequate briefing if the noted deficiencies are not corrected prior to
submission. See Canton-Carter v. Baylor Coll. of Med., 271 S.W.3d 928, 931 (Tex. App.—
Houston [14th Dist.] 2008, no pet.) (briefing waiver).




       It is so ORDERED on this 8th day of March, 2021.

                                                                        PER CURIAM




        ATTESTED TO: _____________________________
                     Michael A. Cruz
                     Clerk of Court